                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO


MARK PEREA,

                   Plaintiff,

v.                                                                           No.   CIV-17-1254 WJ/GBW

SOCIAL SECURITY ADMINISTRATION,
Nancy A. Berryhill, Acting Commissioner of Social Security Administration,

                   Defendant.


                      ORDER ADOPTING MAGISTRATE JUDGE’S
                 PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         On December 21, 2017, Plaintiff filed a Complaint in this Court seeking review of

the Social Security Administration’s decision to deny Plaintiff benefits. Doc. 1. On July

13, 2018, Plaintiff filed a Motion to Remand to Agency or Reverse (doc. 17) the Social

Security Administration’s adverse decision. That motion was fully briefed on December

31, 2018. See docs. 16, 17, 28, 31. On January 22, 2019, the Magistrate Judge filed his

Proposed Findings and Recommended Disposition (PFRD), in which he recommended

denying Plaintiff’s Motion and affirming the Commissioner’s decision. Doc. 32. Neither

party has filed objections to the PFRD, and, upon review of the record, I concur with the

Magistrate Judge’s findings and recommendations.
      Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed

Findings and Recommended Disposition (doc. 32) is ADOPTED. Plaintiff’s motion is

DENIED and this case is hereby DISMISSED WITH PREJUDICE.




                                        ____________________________ _
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                       2
